     Case: 2:21-cv-01401-SDM-KAJ Doc #: 7 Filed: 07/26/21 Page: 1 of 7 PAGEID #: 57




                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                              EASTERN DIVISION

MASON HARRIS,
                                         :
                                                 Case No. 2:21-cv-1401
               Plaintiff,                :       JUDGE SARAH D. MORRISON
                                                 MAGISTRATE JUDGE JOLSON
         v.                              :

OHIO ADULT PAROLE
 AUTHORITY, et al.,
                                         :

               Defendants.               :


                                        ORDER
         This 42 U.S.C. § 1983 matter is before the Court upon consideration of a May

14, 2021 Order and Report and Recommendation (R&R) issued by Magistrate Judge

Jolson recommending dismissal of the case. (ECF No. 5). Plaintiff Mason Harris, a

pro se prisoner, objects. (ECF No. 6). For the reasons that follow, the Court

OVERRULES the Objection (ECF No. 6) and ADOPTS the R&R (ECF No. 5) in its

entirety.


I.       BACKGROUND

         The R&R summarizes this action as follows:

                       Between September 2016 and February 2017, while
               incarcerated at the Chillicothe Correctional Institution
               (“CCI”), Plaintiff alleges that he was sexually attacked on
               several occasions. (See generally [Doc. 1-1]). He provided
               documentation of these attacks to Investigator Arledge.
               (Id. at 1). Despite this documentation, Arledge did not
               question other inmates or order surveillance camera
               footage to be turned over to Defendant [Ohio Adult Parole
               Authority] OAPA. (Id.). In June 2018, without conducting

                                             1
Case: 2:21-cv-01401-SDM-KAJ Doc #: 7 Filed: 07/26/21 Page: 2 of 7 PAGEID #: 58




          an independent investigation, OAPA ruled that Plaintiff
          was to remain incarcerated for a further eight years. (Id.
          at 1–2). Thereafter, on or about February 19, 2019,
          Plaintiff filed a complaint against OAPA, contesting this
          decision, in the Franklin County, Ohio, Court of Common
          Pleas. See Case No. 19-cv-2049. However, the complaint’s
          central claim was one for personal injury under Ohio state
          law and mentioned civil rights and certain inapposite
          constitutional amendments only in passing. See generally
          id.
                  In April 2019, Plaintiff was transferred from CCI to
          London Correctional Institution (“LOCI”). (Doc. 1-1 at 2).
          While at LOCI, Plaintiff was again the victim of “sexual
          attacks.” (Id.). He accuses Bureau Coordinator Eric
          Morris, Unit Manager Hildreth, and Investigator Crisler
          of “obstruction of justice” and “[‘]tampering with evidences
          [sic]’ of ‘CCTV’ surveillance cameras recording the sexual
          attacks[.]” (Id.). Plaintiff claims that the individuals who
          assaulted him were not present at his “R.I.B. hearing” on
          the matter, violating his rights under the Confrontation
          Clause. (Id. at 4). He was then disciplinarily transferred
          to ManCI, where again he was the victim of sexual
          attacks. (Id.). Here again, Plaintiff filed suit in the
          Franklin County, Ohio, Court of Common Pleas on April
          9, 2019, naming the Bureau Chief and unnamed
          personnel as Defendants. (Id. at 1, 4 (citing Case No.
          19CV002949)). Plaintiff requested that Judge Jeffrey M.
          Brown direct State of Ohio Assistant Attorney General
          (“AAG”) George Horvath to investigate his allegations of
          wrongdoing. (Id. at 4). Judge Brown denied the request.
          (Id.).
                  In the instant action, Plaintiff sets forth two
          grounds for relief. First, Plaintiff claims that AAG
          Horvath and OAPA violated his due process rights by
          failing to investigate his allegations of sexual assault (Id.
          at 6–7), and that Judge Brown violated his rights to due
          process under the Compulsory Process Clause of the Sixth
          Amendment by failing to conduct pretrial proceedings and
          a jury trial. (Id.). Finally, Plaintiff alleges that law
          enforcement officials and judicial officers conspired to
          prevent him from having his claims of sexual assault
          investigated and prosecuted. (Id. at 8).
                  Second, Plaintiff claims that AAG Horvath, in
          arguing to the state court that the Bureau Chief was not a

                                       2
 Case: 2:21-cv-01401-SDM-KAJ Doc #: 7 Filed: 07/26/21 Page: 3 of 7 PAGEID #: 59




             proper defendant, prevented Plaintiff from conducting
             pretrial proceedings and a jury trial, in violation of his
             rights under the First, Sixth, Eighth, and Fourteenth
             Amendments of the United States Constitution. (Id. at
             10).
(ECF No. 5, PageID 40-42; ECF No. 1; ECF No. 4.)

      The R&R denied Mr. Harris’ Motion for Leave to Proceed In Forma Pauperis.

(ECF Nos. 1 and 3 and ECF No. 5 at PageID 39.) The Magistrate Judge

acknowledged that Mr. Harris lacked sufficient funds to pay the filing fee; however,

she noted that Mr. Harris is a “three-striker” whose Complaint failed to plausibly

allege imminent danger. (ECF No. 5, PageID 40.) Accordingly, she ordered Mr.

Harris to pay the filing fee within thirty days of May 14, 2021, the date the R&R

was issued, and stated that if he failed to do so his case would be dismissed. Id.; see

also 28 U.S.C. § 1915(g). As of the date of this Order, he has not paid the fee.

      Substantively, the R&R recommends dismissal under 28 U.S.C. § § 1915(e)(2)

and 1915A(b)(1) because Defendant OAPA is immune under the Eleventh

Amendment and Defendant Bureau Chief of the Office of Quality Assurance and

Improvement – Ohio Department of Youth Services has not been connected to

Plaintiff Mason Harris’s alleged harm via his Complaint. Id., PageID 43-44. The

R&R also finds that if Plaintiff asserted claims against State of Ohio Assistant

Attorney General George Horvath and Judge Jeffrey Brown, Horvath has

prosecutorial immunity, and Judge Brown is judicially immune. Id. The R&R

further recommends that any other potential § 1983 claims in the Complaint are

time-barred under Ohio Revised Code § 2305.10. Id., PageID 45.



                                           3
 Case: 2:21-cv-01401-SDM-KAJ Doc #: 7 Filed: 07/26/21 Page: 4 of 7 PAGEID #: 60




                             STANDARD OF REVIEW

      The federal in forma pauperis statute, 28 U.S.C. § 1915, “is designed to

ensure that indigent litigants have meaningful access to the federal courts.” Neitzke

v. Williams, 490 U.S. 319, 324 (1989) (citation omitted). Because a nonpaying

litigant “lacks an economic incentive to refrain from filing frivolous, malicious, or

repetitive lawsuits,” 28 U.S.C. § 1915(e) provides in pertinent part:

             (2) Notwithstanding any filing fee, or any portion thereof,
             that may have been paid, the court shall dismiss the case
             at any time if the court determines that—

                    (A) The allegation of poverty is untrue; or

                    (B) The action or appeal—

                           (i) is frivolous or malicious;

                           (ii) fails to state a claim on which relief may
                           be granted; or

                           (iii) seeks monetary relief against a
                           defendant who is immune from such relief.

28 U.S.C. § 1915(e)(2). Similarly, 28 U.S.C. § 1915A requires courts to screen

complaints to “identify cognizable claims or dismiss the complaint, or any portion of

the complaint, if the complaint—is frivolous, malicious, or fails to state a claim upon

which relief may be granted.”

      The same “dismissal standard articulated in Iqbal and Twombly governs

dismissals for failure to state a claim under [28 U.S.C. § 1915(e)(2) and 28 U.S.C. §

1915A] because the relevant statutory language tracks the language of Rule

12(b)(6).” Hill v. Lappin, 630 F.3d 468, 470-471 (6th Cir. 2010). Thus, the Court



                                            4
 Case: 2:21-cv-01401-SDM-KAJ Doc #: 7 Filed: 07/26/21 Page: 5 of 7 PAGEID #: 61




must construe the complaint in the light most favorable to the plaintiff and

determine whether the factual allegations present a plausible claim. Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 570 (2007). See also Ashcroft v. Iqbal, 556 U.S. 662

(2009) (clarifying the plausibility standard articulated in Twombly).

      “A claim has facial plausibility when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Iqbal, 556 U.S. at 678. Although a plaintiff’s complaint need

not contain “detailed” factual allegations, its “[f]actual allegations must be enough

to raise a right to relief above the speculative level on the assumption that all the

allegations in the complaint are true.” Twombly, 550 U.S. at 555. In other words, a

complaint is not sufficient if it “tenders ‘naked assertion[s]’ devoid of ‘further factual

enhancement.’“ Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 557).

However, “[p]ro se complaints are to be held ‘to less stringent standards than formal

pleadings drafted by lawyers,’ and should therefore be construed liberally.” Garrett

v. Belmont County Sheriff’s Dep’t, 374 Fed. Appx. 612, 614 (6th Cir. 2010) (quoting

Haines v. Kerner, 404 U.S. 519, 520 (1972)).

                                      ANALYSIS

      Plaintiff’s Objection regarding the R&R’s IFP decision is not clear. (ECF No.

6.) As best the Court can liberally discern, Plaintiff argues that the Court should

reject the IFP holding for two reasons. First, he asserts he is in imminent danger of

being sexually abused again. (ECF No. 6, PageID 48.) But, as the Magistrate Judge

determined, his Complaint focuses on purported constitutional violations stemming



                                            5
 Case: 2:21-cv-01401-SDM-KAJ Doc #: 7 Filed: 07/26/21 Page: 6 of 7 PAGEID #: 62




from his allegations of sexual assault, not on the assaults themselves. As such, his

pleading proffers no factual allegations tending to show that he is and remains in

imminent danger of sexual assault. Second, Mr. Harris argues that Chief Judge

Marbley allowed him to proceed IFP in 2004 even though he was a three-striker

then. Id., PageID 54. He provides no case number to substantiate this statement

and the Court could not find one. Even if his contention is true, Mr. Harris remains

a three-striker and the Undersigned will enforce § 1915 here. Mr. Harris’ IFP

Objection is OVERRULED.

       His Objection as to the OAPA immunity holding is slightly more

decipherable. In essence, he argues he is suing not only the OAPA, but OAPA

employees in their individual capacities such that Eleventh Amendment immunity

does not apply. Id., PageID 54. This Objection is OVERRULED. After reviewing

the Complaint, and to the extent that Plaintiff successfully indicates therein that he

is suing those individuals, the Court concludes Plaintiff has sued the individuals in

their official capacities. The Complaint consistently refers to the individual

defendants by their official titles.

       His Objection argues his pleading regarding the Bureau Chief is adequate

despite the R&R’s contrary recommendation. Specifically, he states that the

“Bureau Chief and his agents in the Ohio prisons connected and contacted the

Bureau Chief in Columbus, Ohio about the going-ons in there [sic] prisons, without

carefully explaining to [Harris] why the Bureau Chief cannot respond.” Id. To this

point, the Magistrate Judge correctly noted that Mr. Harris “generally must prove



                                           6
 Case: 2:21-cv-01401-SDM-KAJ Doc #: 7 Filed: 07/26/21 Page: 7 of 7 PAGEID #: 63




both that a defendant was personally at fault and that the defendant’s culpable

conduct (not somebody else’s) caused the injury.” (ECF No. 5, PageID 44.) Pineda v.

Hamilton Cnty., Ohio, 977 F.3d 483, 490 (6th Cir. 2020) (emphasis in original)

(citing Manuel v. City of Joliet, 137 S.Ct. 911, 920 (2017); Filarsky v. Delia, 566 U.S.

377, 380 (2012)). Yet, the Complaint only asserts the Bureau Chief failed to respond

to allegations in the state action and to personal letters Plaintiff sent to him

through the years. A cause of action under 42 U.S.C. § 1983 exists for deprivations

of constitutional rights or privileges. Thus, § 1983 requires more than just a failure

to respond to correspondence. Additionally, the state case was dismissed for lack of

jurisdiction in March 2020.

      Upon de novo review, and mindful of Plaintiff’s pro se status, Plaintiff’s

Objections (ECF No. 6) are OVERRULED and his claims are dismissed pursuant

to § 1915(e).

                                   CONCLUSION

      Plaintiff’s Objections (ECF No. 6) are OVERRULED. The Court ADOPTS

the R&R (ECF No. 5) in full.

      Plaintiff’s claims are DISMISSED. The Clerk shall enter judgment

accordingly.

      IT IS SO ORDERED.

                                        s/Sarah D. Morrison
                                        SARAH D. MORRISON
                                        UNITED STATES DISTRICT JUDGE




                                           7
